                                                                                         - it
                                                                              t.. • 3 VI -"y     I f[JtTf
                                                                                            !.-.:;niv
                       IN THE UNITED STATES DISTRICT COURT                   7,1 1 [mm-,/-       ty m. i o
                           SOUTHERN DISTRICT OF GEORGIA                                          M\0- k3
                                   SAVANNAH DIVISION
                                                                                .V

                                                                                 >0. ^          If" SA.
UNITED STATES OF AMERICA,

       Plaintiff,

V.                                                         Criminal Action No: 4:19CR84


JORGE LUIS SERVIN-MARTINEZ,

       Defendant.




                                          ORDER


       This matter is before the Court on the Motion for Leave of Absence by W. John Toner,

IV, counsel for Defendant, for the dates of July 3, 2019 through July 8, 2019, July 20,2019

through July 27,2019, September 6, 2109, September 20, 2019, October 4, 2019, October 18,

2019, and November 1. (Doc. 17.) After careful consideration, said Motion is GRANTED.


       SO ORDERED,this^S^ay of June,2019.


                                                    CHRISTOPHER L. RAY
                                                    MAGISTRATE JUDGE
                                                    SOUTHERN DISTRICT OF GEORGIA
